DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 			
				Information Disclosure Statement

	3.	The Information disclosure Statement(s) filed 10/12/2022 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s)  2 to illustrate, the limitations of receive, from a first trader of a group of traders, a first order to buy a financial instrument that represents a contestant in a contest associated with a television show, wherein the first trader is associated with a first account of virtual electronic currency; receive, from a second trader of the group of traders, a second order to sell the financial instrument, wherein the second trader is associated with a second account of virtual electronic currency; during a course of the contest: receive at least one of a result associated with a stage of the contest and a performance of the contestant in the contest; determine a price of the financial instrument based at least in part on the first order, the second order, and the at least one of the result; execute a trade at the determined price; determine an updated price of the financial instrument if the contestant loses the contest, in which determining the updated price comprises: reducing the price of the financial instrument to zero if the contestant loses the contest; and determine whether to temporarily halt trading of the financial instrument during a particular portion of the contest, in which the particular portion of the contest is an episode of the television show,  wherein the at least one memory further stores a virtual specialist program configured to regulate trading of the financial instrument and a virtual specialist portfolio that initially contains shares of the financial instrument, and determine whether price movement during a sweep pricing cycle is greater than or equal to an adjusted price movement threshold (APT) , in response to determining that the price movement is greater than or equal to the APT, trade the shares from the virtual specialist portfolio to offset the price movement, …; determine a deficit or surplus of the shares in the virtual specialist portfolio after the trading out of the virtual specialist portfolio; and generate a plurality of timed recovery orders to offset the deficit or surplus..., as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic practices, but for the recitation of generic computer components. Claims 16 and 21 have similar limitations.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for an improved automated securities virtual trading system which lessens price volatility of derivative financial instruments traded in narrow markets through trading of a derivative financial instrument that represents a contestant in a contest, which is a fundamental economic practice (including hedging, mitigating risk). The mere nominal recitation of at least one generic processor and at least one memory that stores at least one of a first order and second order and that stores instructions which when executed by the at least one processor, direct the processor to perform the claimed steps and functions, and receiving data over a communication network, do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— at least one generic processor and at least one memory that stores at least one of a first order and second order and that stores instructions which when executed by the at least one processor, direct the processor to perform the claimed steps and functions and  a communications network.  The processor, memory and communications network are recited at a high-level or generality (i.e., as a generic processor performing a generic computer functions of receiving an order to buy a financial instrument and receiving a second order to sell a financial instrument over the communications network, determining a price of the financial instrument based at least in part on the first and second order and at least one or a result associated with a stage of a contest and performance of a contestant, execute a trade at the determined price, determining an updated price of the financial instrument if the contestant loses the contest, reducing the price of the financial instrument if contestant loses the contest in which determining the updated price comprises reducing the price of the financial instrument to zero if the contestant loses and determine whether to temporarily halt trading of the financial instrument during an episode of the television show, determine whether price movement during a sweep pricing cycle is greater than or equal to an adjusted price movement threshold, trade the shares, determine a deficit or surplus of shares, generate a plurality of time recovery orders executed at regular time intervals) such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using at least one generic processor at least one memory that stores at least one of a first order and second order and that stores instructions which when executed by the at least one processor, direct the processor to perform the claimed steps and functions, and receiving data over a communications network amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. Dependent claims 3-15, 17-20 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 2-21 is/are ineligible.
Response to Arguments
5.	Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
Applicants argue the amended limitations recite an improvement in technology beyond computer functionality, which renders the claims patent-eligible, and in  particular, the Specification discloses that "[i]n the prior art, the specialist function is not automated, but is performed by a firm or individual. Applicants further argue that there is a need in the art for an improved computer- implemented trading system that includes an automated specialist function to create a market for the securities traded and to lessen the volatility of smaller securities markets."  The argument is not persuasive because the claimed invention recites automating a manual process using generic computer technology in its ordinary capacity.  In other words, the focus of the claims is not on an improvement to the identified additional elements as tools, but on the abstract ideas that use the additional elements as tools.   The use of generic computer components to carry out the abstract idea does not impose any meaningful limit on the computer implementation of the abstract idea.  The additional limitations perform generic computer functions in conjunction with the abstract idea and does not go beyond mere instructions to apply an exception using  generic computer components.
On page 11 of the Remarks, Applicants contend that “depending on different fact patterns, automation of manual processes has been found to be either patent-eligible or patent-ineligible. Applicants further suggest comparing Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (finding the claims to be patent-ineligible) and McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299 (Fed. Cir. 2016) (finding the claims to be patent- eligible).” Applicants argue that the instant claims as amended are significantly closer to McRO than Credit Acceptance because like in McRO, the amended claims recite a specific way of how to implement the automated specialist, namely to regulate trading.  
The argument is not persuasive.  In McRO, the claimed process used a combined order of specific rules that rendered information in a specific format that was applied to create a sequence of synchronized, animated characters. McRO, 837 F.3d at 1315.  Notably, the recited process automatically animated characters using particular information and techniques—an improvement over manual three-dimensional animation techniques that was not directed to an abstract idea. Id, at 1316. 
Unlike in McRO, the recited “computer implemented method” is not a rule-based improvement of a technological process.  The claims of the instant application are not directed to a specific implementation to a solution to a problem in the software arts of improving computer animation through the use of specific rules to set morph weights and transition parameters between phonemes. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that “improved [the] existing technological process.” The claims at issue in McRO described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters. In contrast, Appellants' claims address providing a an improved automated securities trading system that includes an automated specialist function to create a market for the securities traded and to lessen the volatility of smaller securities markets (Spec. p. 2 lines 8-14).  The claims in McRO were directed to an improvement in the operation of the computer at a task, rather than applying a computer to perform generic data manipulation steps, as in claim 2 of the instant application.  See id, at 1314.
Applicants argue that the instant claims as amended are patent eligible because the Specification identifies another problem in the art, in that "since the virtual specialist program portfolio initially includes half of all the securities traded, the server computer 14 could eventually deplete the virtual specialist program portfolio or cause the virtual specialist program portfolio to own all the shares of a stock" as described in Specification at page 22, lines 23-26 and to solve this problem, the claimed virtual specialist program further implements a "timed recovery order" feature. Applicants further argue that the virtual specialist program first determines a deficit or surplus of the shares in the virtual specialist portfolio after the trading out of the virtual specialist portfolio, and then generates a plurality of timed recovery orders to offset the deficit or surplus, where the plurality of timed recovery orders are executed at regular time intervals over a plurality of days. 
This argument is not persuasive. Applicants seem to overlook that “the focus of the claims is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.” Elec. Power Group, 830 F.3d at 1354.  This is consistent with the Specification.  The Specification, p. 14, line 26 to p.15 line 28,   describes the “Hardware Environment” as  “With reference to FIG. 1, a block diagram illustrates an exemplary hardware environment for the preferred embodiments of the present invention. More particularly, a typical distributed computer system is illustrated which uses the Internet 10 to connect client computers 12 executing for example, Web browsers, to server computers 14 executing a computer program embodying the present invention. A typical combination of resources may include client computers 12 that are personal computers or work stations connected via the Internet 10 to server computers 14 that are personal computers, work stations, minicomputers, or main-frames. Generally, both the client computers 12 and the server computers 14 are comprised of one or more CPUs 16, various amounts of RAM storing computer programs 20 and other data, and other components typically found in computers. In addition, both the client computers 12 and the server computers 14 may include one or more monitors, and fixed or removable data storage devices… Both the client computers 12 and the server computers 14 operate under the control of an operating system, such as Windows, Macintosh, UNIX, etc. Further, both the client computers 12 and the server computers 14 each execute one or more computer programs 18 under the control of their respective operating systems. The present invention is preferably implemented as one or more computer programs 18 executed by the server computer 14, although in alternative embodiments these computer programs 18 may also be executed on the client computer 12.” (emphasis added). 
 The Specification does not describe a technological improvement, rather the claimed invention uses a generic processor executing instructions stored in memory to implement the claimed functions.  Claims that specify how to overcome a technological challenge are eligible.  The claims here do not solve a technological problem with a technological solution. 	
	It is further noted that upon review of the specification, the Examiner is unable to ascertain how the claims use the processor executing instructions to perform claimed functions in a manner other than their customary, generic use.
	The claims are not patent eligible under 35 USC §101.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 6505174 (Keiser et al.) -cited for computer implemented securities trading system with virtual specialist function including measuring the imbalance between the buy and sell orders during the period since the prior sweep pricing cycle, determining whether or not the price movement during the sweep pricing cycle is greater or equal to an adjusted price movement threshold (APT), the server computer  determines the deficit or surplus in the item, and then place 1/288th of the deficit as a "timed recovery order" into each successive 15 minute segment for the next 3 days. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694